                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 24090
         Dilisha R Wormely

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/15/2015.

         2) The plan was confirmed on 09/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/14/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/26/2019.

         5) The case was Completed on 04/27/2020.

         6) Number of months from filing or conversion to last payment: 57.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Receipts:

          Total paid by or on behalf of the debtor                  $30,707.91
          Less amount refunded to debtor                             $3,764.12

NET RECEIPTS:                                                                                          $26,943.79


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $4,000.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                              $1,198.25
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,198.25

Attorney fees paid and disclosed by debtor:                          $30.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal       Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
Affiliated Radiologist                  Unsecured         931.00           NA              NA            0.00        0.00
Affiliated Radiologist                  Unsecured           0.00           NA              NA            0.00        0.00
Affiliated Radiologist                  Unsecured           0.00           NA              NA            0.00        0.00
Capital One Auto Finance                Secured       18,072.00     18,525.01        18,072.00     18,072.00    2,958.33
Capital One Auto Finance                Unsecured           0.00        453.01          453.01          45.30        0.00
Capital One Bank                        Unsecured      3,052.00       3,052.79        3,052.79        305.28         0.00
Capital One Bank                        Unsecured      1,631.00       1,566.23        1,566.23        156.62         0.00
Citifinancial                           Unsecured     14,356.00            NA              NA            0.00        0.00
City of Chicago Department of Revenue   Unsecured           0.00        731.80          731.80          73.18        0.00
Comcast                                 Unsecured         281.00           NA              NA            0.00        0.00
Drs. Brundage Wise                      Unsecured         203.00           NA              NA            0.00        0.00
FFD Payday                              Unsecured           0.00        720.00          720.00           0.00        0.00
Illinois Dept of Employment Security    Unsecured      3,646.00            NA              NA            0.00        0.00
Navient Solutions LLC                   Unsecured     78,024.00     73,427.36        73,427.36           0.00        0.00
Navient Solutions LLC                   Unsecured           0.00      5,968.76        5,968.76           0.00        0.00
Porania LLC                             Unsecured           0.00        562.00          562.00          56.20        0.00
Rush University Medical Group           Unsecured         300.00           NA              NA            0.00        0.00
TD Bank USA NA                          Unsecured         294.00        786.27          786.27          78.63        0.00




UST Form 101-13-FR-S (09/01/2009)
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00             $0.00              $0.00
      Mortgage Arrearage                                       $0.00             $0.00              $0.00
      Debt Secured by Vehicle                             $18,072.00        $18,072.00          $2,958.33
      All Other Secured                                        $0.00             $0.00              $0.00
TOTAL SECURED:                                            $18,072.00        $18,072.00          $2,958.33

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                               $87,268.22            $715.21              $0.00


Disbursements:

         Expenses of Administration                             $5,198.25
         Disbursements to Creditors                            $21,745.54

TOTAL DISBURSEMENTS :                                                                       $26,943.79


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/15/2021                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
